DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-6 and 8-27 are pending. Claim 1 is amended. New dependent claims 21-27 are added.   
Response to Arguments/Amendments 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Applicant's amendments and arguments filed 11/22/2021 with regard to rejection of present claim 1-6 and 8-20 under 35 U.S.C. 103 as being unpatentable over Martens et al. (US 2010/0307625, “Martens”) have been fully considered but they are not persuasive. 
Applicant argues contends (1) the melt temperature measurement standard used in Martens is different than that of the instant application (remarks, page 9 to page 10, first para); and (2) the example of present application shows improved permeability against heat transfer fluids as compared to a known Veneer structure (remarks, page 10, third para). 
In response to contention (1), Applicant's arguments have been carefully studied and fully considered but they are not found persuasive for the following reasons. 
In the present case, Martens teaches a tubular structure (para [0011]-[0016]) comprising a layer (1) (i.e., the inner layer of Martens, para [0016]) in contact with the semi-crystalline (para [0016], [0018] [0029]). In this regard, it is noted that the inner layer of Martens that is of a suitable semi-crystalline polyamide including semi-aromatic semi-crystalline polyamide (para [0028]-[0030]), which is the same semi-crystalline thermoplastic polymer as that of the instant application (see instant claims 2-3, 6, 8-12).  Regarding the claimed Tm, while Martens does not specifically teach measuring the material’s Tm using the standard 11357-3 (2013), Martens teaches the suitable material for its layer (1) (inner layer of Martens) include those semi-aromatic semi-crystalline polyamide having a Tm greater than to 270°C (i.e., open-ended range with open upper limit) measured with DSC at a scan rate of 10 C/min under nitrogen (para [0016], [0018] [0029]), that is, the semi-crystalline polymers taught by Martens provide for semi-crystalline polymers having melt temperatures overlap with the instantly claimed range, i.e., of Tm greater than to 160°C (i.e., also an open-ended range with open upper limit) as determined according to the standard 11357-3 (2013). 
Further, applicant argued that the measurement standard used in Martens is different than that of the instant application. However, applicant has not established that there is no overlap of the Tm range of the semi-crystalline polymers taught by Martens and those of instantly claimed, if measured in the same manner. 
In response to contention (2), Applicant's arguments have been carefully studied and fully considered, however, the data relating to the Example of the present application is not sufficient to evidence the unexpected results of the claimed invention. 
The Example of present application is carefully studied and reviewed. The tubular structure of the example of present application includes an inner layer of specific 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1-6, 8-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (US 2010/0307625, “Martens”). 
Regarding claims 1, 2-6 and 8-13, Martens teaches a tubular structure (para [0011]-[0016]) comprising: 
- i) a layer (1) (i.e., the inner layer of Martens, para [0016]) in contact with the fluid comprising at least one thermoplastic polymer P1 which is semi-crystalline (para [0016], [0018] [0029], the inner layer of Martens that is of a second semi-crystalline polyamide, and suitable materials include semi-aromatic semi-crystalline polyamide, para [0028]-[0030], which is the same semi-crystalline thermoplastic polymer as that of the instant application, meeting the claimed material limitations of instant claims 2-3, 6, 8-12).  Martens further teaches the suitable material for its layer (1) (inner layer of Martens) include those semi-aromatic semi-crystalline polyamide having a Tm greater than or equal to 270°C measured with DSC at a scan rate of 10 C/min under nitrogen (para [0016], [0018] [0029]).  
Martens does not specifically teach measuring the material’s Tm using the standard 11357-3 (2013).   
Regarding the claimed Tm, Martens teaches the suitable material for its layer (1) (inner layer of Martens) include those semi-aromatic semi-crystalline polyamide having a Tm greater than to 270°C (i.e., open-ended range with open upper limit) measured with DSC at a scan rate of 10 C/min under nitrogen (para [0016], [0018] [0029]).  While Martens does not specifically teach measuring the material’s Tm using the specific standard 11357-3 (2013) as instantly claimed in claim 1, the semi-crystalline polymers taught by Martens provide for semi-crystalline polymers having melt temperatures overlap with the instantly claimed range, i.e., of Tm greater than to 160°C (i.e., an open-ended range with open upper limit) as determined according to the standard 11357-3 (2013). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Martens does not teach or suggest that its inner layer (i.e., equivalent to the claimed layer (1)) include or require the inclusion of any fibers (para [0016]), and thus, is considered as meeting the claimed limitations, i.e., being devoid of fibers. 
Martens teaches its tubular structure further includes: 
- ii) a layer (2) (i.e., the outer layer of Martens, para [0011]) comprising at least a thermoplastic polymer P2 which is semi-crystalline (para [0011], [0018], the outer layer of Martens that is of a first semi-aromatic semi-crystalline polyamide, which is the same semi-crystalline thermoplastic polymer as that of the instant application, meeting the claimed limitations of instant claims 4-6 and 13);
- the polymer P2 being identical to P1 or different than P1 (para [0020]-[0030], Martens teaches various suitable semi-crystalline polyamides suitable for each one of its inner and outer layer and that those maybe of the same or different materials, meeting the claimed limitations); 
- in which case the polymers P1 and P2 adhere at least partially to one another (para [0010]-[0011], [0068]-[0069], Martens teaches in its multi-layered tube, the inner and outer layers are co-extruded and adhered to one another, and as such, the polymers P1 and P2 that make up the inner and outer layers are adhered to one another, meeting the claimed limitations). 
It should be noted that the recitations “for transporting heat transfer fluid” and “is configured for transporting heat transfer fluid” of claim 1 are considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if 
Regarding claim 14, Martens teaches its polymer P1 and/or P2 may include various suitable additives as desired (para [0057] [0058] [0067]), meeting the claimed limitations. 
Regarding claim 15, Martens teaches a multilayer tubular structure having at least an inner layer (i.e., layer (1)) and an outer layer (i.e., layer (2)) (para [0011]-[0016]). Martens does not specially teach a tubular structure includes an exterior third layer in the specific manner as instantly claimed. 
It would have been obvious to one of ordinary skill in the art to modify the multilayer tubular structure of Martens, to include a further layer (2) (i.e., the outer layer of Martens, para [0011], that is of  a semi-crystalline thermoplastic polymer P2, which is different than P1 that is for the inner layer/layer (1)), motivated by the desire to provide a multilayer tubular structure with improved strength, which would have arrived at a satisfactory tubular structure that is the same as instantly claimed.   
Regarding claims 16-18, claims 16-18 recite further material limitations of the heat transfer fluid.  As discussed above in rejection to claim 1, the recitations “for transporting heat transfer fluid” and “is configured for transporting heat transfer fluid” of claim 1 are considered as merely an intended use. The instantly claimed tubular structure does not include “heat transfer fluid” as a positively recited element of the claimed tubular structure. Thus, the specific material of the heat transfer fluid does not 
Regarding claims 19-20, as discussed above in rejection to claim 1, Martens teaches a tubular structure (para [0011]-[0016]) that is of the same structural configuration and of the same material for each one of the layer (1) and layer (2), respectively, as the instantly claimed tubular structure. Martens teaches its tubular structure is suitable for applications involve use at high temperature (para [0010]).  It is the examiner’s position that the structure of the tubular structure of Martens is capable of performing the intended use as being used as a vapor-compression circuit element.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. 
Regarding claims 21-22 and 26, the recitations “is configured to contain or transport a heat transfer fluid…” and “is configured for transporting R-1234yf” are considered as merely an intended use. The instantly claimed tubular structure does not include “heat transfer fluid” and/or “R-1234yf” as a positively recited element of the claimed tubular structure. Thus, the specific material of the heat transfer fluid does not 
Regarding claim 27, as discussed above in rejection to claim 1, Martens teaches a tubular structure (para [0011]-[0016]) that is of the same structural configuration and of the same material for each one of the layer (1) and layer (2), respectively, as the instantly claimed tubular structure.  Absent an objective showing to the contrary, it is expected that the tubular structure of Martens would possess a flow property that is the same or similar as the instant claimed tubular structure, because the tubular structure of Martens and the instantly claimed tubular structure are identical or substantially identical in the structural configuration and are identical or substantially identical in composition for each corresponding layers of the tubular structure.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.   

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Applicant’s election of species in the reply filed on 7/12/2021 is acknowledged. Applicant is reminded to amend the pending claims to remove recitations of those multiple unselected species to improve the clarity of the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782